OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                        AUFTIN




Eooorablo Ba8oom Glle8
ae88ionor,       ck~rai land   am00
Autlrtlxl, TIxa8
Delbr8-r
                   aplnlon RO. a-l8




     reg. Sea. S, Chap. 8, Tltlo 86, V.R.C.S. 1936,
     or whether euoh hi8tl8 must bo nade by the Sohool
     Land Board under the applloablepcovl8ion8  ot
     vpBiU5;,      Aota oi tho ldth Le~ialsftua (1$3r)
      l   *   l
Honorable Baeoom Olles, Page 2


           The latest enactment, generally known as B. B.
9,   In    its
           Seotions 1 and 2, purports to be a oomprehenslra
bill, amending Seotlons 6 and 8, Bow‘e El11 322, AOt8 of
the 42nA Legislature (19Sl), o. 271, p. 452, generally
known as the 1931 Aot; and providing a oomplote prooedure
for the sale OS both surveyed and unsurveyedpubils sohoal
lsnA8, and for the loasiug oS the unsurveyedlands SOT
all minerals, but reserving  from the Act the baaing o?
wgolA, silver, platinum, olnnabar,and other nuttsl8*on
eurveyed lands.   The leasing OS snoh lands for the produotlon
OS the oxaepted mlneral8, by Its terms, le to be gorernod by
the 1931 Aot. House Bill 9 makea,no speoitio referenoe   to
the 8ale OS timber on ouoh lanA8, nor to the'leasingOS
suoh lands exoept for the produotlon oS.mlnersl8,and the
mineral8 intended to be oovered are oil, gas and eulphur.
The word8 lease and leasing are used throughoutHouee Bill
ON aometlmee aooompani66by words making it olear ju8t vhat
type8 OS lease8 are meant and sometimes not.
            In addition to nmendinngtho 1931 Aot, House Bill
9 in its Section 5 areate a i3ohoolLand Board dofines    it8
powers and preSOribe8 it8 Autle8, pNHid68 regulation r0r
the 8sle and lealriagOS all.lanA8 set apart for the P8rmanent
Sohool lhnd and the-sererala8ylIImfond8, exOOpt8 Sma it8
terns   oertain land8, aboli8he8 the Bbard OS Xfneral Bsvelop-
ment end Invests the Soho Land Board wlthl.t8 power8 and
dUti88,    IS House~Blll 9 oover8 and controls the.8ale8 of
timber and lease8 ior grazing inqulred about by you, then it
la by reason of Seotion 5, rhioh.we quote in part:
.              -1. All land8 set apart for the permanent
          free aohool fund and the eevsral asylum Suude by
          the Oonetitutlonand the laws OS thle State and
          the mineral estate in river beds and ohannele, and
          the mineral estate in all area6 within tidewater
          llmlts, lnoluAlng islands, lakes, bay8 and the bed
          of .thesea, belong- to the State OS Texae, are
          subjeot to oontrol and AleDo8ltlon in accordance
          with the provisions OS this Seotion and other per-
          %lnent provisions OS this Aot and other laws not
          &I conflict herewith; . . .
               *. . .
               ". . .

               *4, The duties OS the Sohool Land Board
          shall be to set all dates for the leasinn and sale
          OS surveyed lands, and to determine the Prloes at
          whloh an w,     whether.surveyeAor unsurveyed,
                 e leased or sold, and to perform any other
          shall I?
          duties that may be imposed upon them by law. . .*
          (Underaooring   ours)
HOnorable Baeoom GlZes, Page S


          The artloles referred to in
ROS. 5381 and 5322, V.R.C.S. (1928)
of the timber rrom timber lauds and
ly amended or repealed. Unless House Bin 8 rspeal8-thsm
by implioatlon,they will oonsrol auoh sales. We quote
their pertinent provisions:
           *Art. 5321. Timber Land8. Tfaber on land8
    8hall be 8016 In full traots SOT oash at It8 ?afr
    merket ralus and the oommi8slonershall adopt
    auoh re@atione     for the 8ale thereo? as may be.
    awmea nsoessary and judlolourr,   mbjeot to the
    proyia#me    or th%s ohapter. By timbered land8
    Is meant lands valued OhiOfly ?or the timber thsrs-
    oni (Aots 1901, p. 296, dote 1919, p. 312)         _
          ‘Art.  5322. Timbert Sale. Applioationto
     purohase timber 8hall bs made In the masnsr pro-
     tided ror tha rlllng OS applloatloaeror the pur-
     Oha8e 0r land . . . I? two or m0rs applloatlolu
     for timber alone be illed on the 8ame day, the
     one orsering the mo8t therefor shall bs aooepted.
     The psirohasea a? tiaber wlthotltthe land 8haU
     have the rlaht~of inursas and eRre88 uDOn.ths 18&d
     For a.peitddr or ?irs-ysarea?teF date Of award
     to XBIPOIOor prokeot all fhe timber thoraon. Aster
     that timb the title to the tl%%hall      revert-
     the i-6 to wh?iZXko    land bblonge'apna Gagain
     subbjeotto 8sle by the State, uniess tha la& 8hal.l
     8001Psrbe 8016 and ?elly paid iOr au6 pat~suti88ueA
     thsreon;anA.in that event the timbor.8hal.l  rorert
     to the owner 0r the land. (Aot8 1909, p. 490;
    .A8t8 1919, Q. %i@."
            There 18 an ambiguityoreatsd, in that Houss Bill
9 purport8 to be a oompreheasltesot oorering ths 8als Ot
land8 and maklng the authority o? Sohool Land Board over
8sOh 8sles sx0lu8iVs. but it does not eIpresSly Cunsnd Or
repeal the artlol.eipartloularlyreierrlng   to 8aler 0r tirr-
bar. It then beoomes neossaary for u8 to oonstras Lotus
Bill 9, to determine the leglelaturer8intont, ?:cWit8
Intent ia.always oontrolling. Ii titiom21         and-5922 are
repeals6 by House Bill 9, it must be by tiplioation,and suoh
repeal8 are not ravored. '116 have a repeal bT iaplloatian,
the provialone   met bo 810repngneat as not to pPnit   OS any
otb8r~oonstruotloa~otheml~, they must both be allo*sA to
stand, ia par1 materla.
          TO the extent that the Sohool Land Board, a
Honorable Baaoom Cilee, Page 4



statutory board, la given axthorltyby House Bill 9,
that ssme authority Is taken from the Land Commlssloner,
a oonetltutlonaloffloer. Therefore, the Aot should be
striotly sonstrued, In favor OS the general power and
against the exoeptlon. Artlole 5507, V.R.l3.S.(lW%).
          To determine the legislature*8intent, the rules
OS rtatutory oonetructionprovlAe many aids, but we must
look first .to the intent as expraeeed In the language OS
Eouee Bill 9, itsdr.   The only sales refarred to in House
Bill 9 are sales of land. I? a 8ale made under Artlole
5322 were not a Rsale of land", then House Bill 9 would not
apply.
          An Instrumentoonvoying timber, the terms OS
whloh oomplf with Artlolo 53213,Is not oonstrued by our
Texae 04arte to convey an lhtereet In ma,    nor 18 It a
*8816 0r lends. Although we find no oass oonstrulng a
sale ander Artlolo 5522, there are many oases oon8troing
instrumentscontaininglike provlslons.-'   The reason8 are
that suoh a sale oonstruotlvel~severs the trees from the
land, oontalns no werrantlee, provides a tlma limit within
whioh tbe tlabor must be removed and a reoorrrion olauss.
There Is a rathor fins, but neve?:theless olear AliMnotlon
here, whloh is ably AleousseA in the leaAin(loase OS Davir
v. Qonn. (Tex. C.C.A.) 161 S. W. SO, 41 (Writ OS Rrrordlls-
missed for rent 0r jurledlctlon). Another reason $8 that
par81 8ales under 8uOh terms have been held by the sourta
not to be within the 8tatutO or frauda. West Lumber Co.
v. C..R. cummlngs Export co., 196 S.W. 546, 551. Further,
a mortgage OS the trees by the purchaser would bo a ohattel
mortgagO. Boykti 48f-alv. Roeenfleld E Co. 09 Tex. 115,
118.
          The snarer to your seoond question Is not as ire0
from doubt. House Bill 9 doe8 not refer to the leaefng OS
qazing lands speolfioally. Relther do the Artlolee which
oon?er on the Land Commlsslonerthe general power to lease
lands. titisle 5307 and Artiole 5331 to 6937, inol., 8uprs.
          You state that it has been the praotioe OS ths
LanA~Commiesionerto issue grazing leases In the manner
deemed best by him. Rls acts in this respsot were, OS ooarse,
Honorable Baeaom Ollee, Page 9


under the authority giren hip in Artloles 3309 and 5531-
5337, or at least, a8 SO oon8trued by him.
          Subaeotion 1 of Section 5, EfouseBill 9, aupra,
provides that the lands lnoluded are Taubjeot to oontrol
and dleposltion in aooordanoewith the prorielone OS this
Aot and other lane not l.8aonillotw', there lnd,loatinthe
intent of the legl8~atureto loare the old laws In ePfeat.
He oonatrue theae words a8 indioatlng that the Sohool Land
Board*8 authority oter the leaeing of land8 should bo
lim%ted to aaoh leaaea as were oorered by the Aot.    Illso,
where it ured the words *all dates” and ‘any lands.,. we
thluh it Intended that they refer only to the date8 ior
12;htgA;E the lands and to the type of leases aontemplated
           .
     ... Under the above aonatruot$on,we hate ret to de-
termine whether Hooae Bill 9, whereis the words lease end
leasing are ueed Tery looaeIP, lnaludes a gTa8ing lease and
leasing for grazing. To do this, the.applloablerules of
ooxutruotlonrequire that we look to the entire Aot, not to
partioularworda, lubaeotlonaor meotlona. We alarlook also
to the airoum8tanoee8urrmmdlng the paaaege o? tha Ah.
            It la iall known that Boo~e~Bill 9 wa8 paseed
ae a result   of dlaaatialaotionorsr the way the..leasing
and sale oi State lands were being handled. This i8 oon-
firmed bP,the energenoy olaaae, SeOtlOn 8 Of the Aof.
The leases 8Ter whloh the di8aatlafaotlonarose were oil
and gas leases.
          In Seotion 1, aubaeotlon (b), and Seotlon Z are
to be fciuudthe language, whloh, In our oplnlon, makes it
olear jnet what types of leaeea are intended to be oorered
by the Aot:
          "Sea. 1 (b) . . . lands within auoh flue-mile
     distanoe shall be aubjeot to lease only and all of
     such leases shall reaerTe to the State at least a
     one-eighth iree royalty on oil, gas, aulphur, and
     other minekala . . .
          Wea. 1?. . . all unsold publio free sohool land,
Bonoreble Basoom Gilee, Page d


       both SUrTOySd end UMwT8yOd,   shall be aubjeot
       to lease by the Camleslonar to any person, flxa.~
       or oorporstion for the praduotioa of alserala,,
       exoept gold, silver, platintq oiamabatl and
       other metals, thet mer be therain or thereunder,
       ~JIaooordanoewith the prarfalonaor Chdptez ml,
       Aota of the For+aeeoad Legialataro,aa awaked
       aad Bttbditi8ioa   2. Chepter 4, Title   @b, ReTiaed
       CiTil Statutoa Or-Texas ot 198%. relating to loos-
       lng publio areas, in a0 tar as Lame ia niit in
       oontliet hmwiith...a
Seetloa 6 elao preaerres all right8 under        the   Belinquia!ment
Pot.

         _ I?-nuyroua  glacea la the lot, -.
                                           the term_- miaerel
                                                        ._
lea88 ana oz.2ana ga8 zeaae are uaea. Arter reeamg tM
me,Aat,     it see08 to ua very olear that the Leglalatare
Intended that it apply  on1 to mineral   lwtaea a&d the pro-
eedure outllmd applies+     all a&n*rala eroept those
olffoally esaapted from its pravldloaa   by Beetion 1 (bT-
lup r a .

            &ST&   raeohed this eoao1f&aioa,it does not am
zuaaonabla that thenloglalatureooald hare Intended that a0
words *to detenmina prioea et whioh say la&, &d&or      lur-
reyed  or ummrveyed,   shall bo lured or aolda wed in.
Seotioa 8{4) La definlag the dutiee of the Sehool X,anksB&rd
be Interpreted   to inelude grazing loaaea. St does not em-
port with reason to aey that tha 'leglalatureintended that
those words inelude grazing leaaea, when oloarlT no 0-r
part of tile rat  refere to tbs.   The reasonable laterpro-
tstlon‘oftheae words ia to llmlt thaa to the laad (Indto
leaaea of the tpa    aotared.germrell~br the Aot, aaaaly, to
lineral loans.
          Therefore, It &B the opinion of this departamat,
and ym are so ad*iaed,  that the Lend Comlaaioner,and not
the S&o01 Lend Beard,  hen full authority   end oostrol over
the leasing of auaold, eurreyed pub110 sehaol lands for
grating and the sale of tlmbor from aueh laade aad the pro-
08aur8 for both 18 crontaiaedla Title   86, Chapter 3. Q.R.0.8.
(19ZS) aad partioulerlyArtiolaSSW. Silk%,SSgZ, SSSl-SSSV,
Inal. It follows that Rouse Bill 0, 461;8Legislator* (1959)




                                                                        .,
Honorable Beaoom Olles, Page 7


does not a_cplyto either.

          Trusting that this 8atisiaotorf.l~
                                           answer8 pot
inquiry, we are
                                 Yours very truly
                            ATTORXEY GRERRAL OF TEXAS


                                              L-c
                                            am88 Noel-
                                            Aaaiete4nt
SBrBT



          APPROVEEm   16, i940     '


          kZZL&tA~
          ATTOp&Q GEKRAL OF TEXAS




                                                         .